        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NICOLE JOHNSON-GELLINEAU,

                             Plaintiff,

                       v.

 STEINE & ASSOCIATES, P.C.;                                No. 16-CV-9945 (KMK)
 CHRISTOPHER VIRGA, ESQ.; RONNI
 GINSBERG, ESQ.; JPMORGAN CHASE                              OPINION & ORDER
 BANK NATIONAL ASSOCIATION; and
 WELLS FARGO BANK NATIONAL
 ASSOCIATION, as Trustee for Carrington
 Mortgage Loan Trust, Series 2007-FRE1,
 Asset-Backed Pass-Through Certificates,

                             Defendants.


Appearances:

Nicole Johnson-Gellineau
Beacon, NY
Pro Se Plaintiff

Matthew J. Bizzaro, Esq.
L’Abbate, Balkan, Colavita & Contini, LLP
Garden City, NY
Counsel for Defendants Steine & Associates, P.C., Christopher Virga, Esq., and Ronni Ginsberg,
Esq.

Brian P. Scibetta, Esq.
Buckley Madole, P.C.
Iselin, NJ
Counsel for Defendants JPMorgan Chase Bank National Association and Wells Fargo Bank
National Association

KENNETH M. KARAS, District Judge:

       Nicole Johnson-Gellineau (“Plaintiff”) brings this Action against the law firm Steine &

Associates, P.C. (“Steine”), attorneys Christopher Virga, Esq. (“Virga”) and Ronni Ginsberg,
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 2 of 32



Esq. (“Ginsberg”) (together, “Attorney Defendants”), JPMorgan Chase Bank National

Association (“Chase”), and Wells Fargo Bank National Association, as Trustee for Carrington

Mortgage Loan Trust, Series 2007-FRE1, Asset-Backed Pass-Through Certificates (“Wells

Fargo”) (together, “Bank Defendants”) (collectively, “Defendants”), seeking damages for alleged

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. (See

Am. Compl. (Dkt. No. 58).) Before the Court are the Attorney Defendants’ and the Bank

Defendants’ Motions To Dismiss. (See Dkt. Nos. 80, 75.) For the following reasons, the

Motions are granted.

                                          I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Amended Complaint and documents

attached to it, and are taken as true for the purpose of resolving the instant Motion.

       On December 18, 2006, Plaintiff took out a $262,880.00 loan. (Am. Compl. ¶ 14.) She

executed a note payable to Fremont Investment & Loan (“Fremont”) or any transferees,

denominated “the Lender,” and the loan was secured by a mortgage on her home, located at 149

Wilkes St., Beacon, NY 12508 (the “Property”), in favor of Mortgage Electronic Registration

Systems, Inc. (“MERS”), as nominee for Fremont and Fremont’s successors in interest (the

“Mortgage”). (Id. ¶¶ 15–16.) The Mortgage noted that:

       The Note, or an interest in the Note, together with this Security Instrument, may be
       sold one or more times. [Plaintiff] might not receive any prior notice of these sales.
       The entity that collects the Periodic Payments and performs other mortgage loan
       servicing obligations under the Note, this Security Instrument, and Applicable Law
       is called the “Loan Servicer.” There may be a change of the Loan Servicer as a
       result of the sale of the Note. There also may be one or more changes of the Loan
       Servicer unrelated to a sale of the Note. Applicable Law requires that [Plaintiff] be
       given written notice of any change of the Loan Servicer.




                                                  2
         Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 3 of 32



(Id. ¶ 16.) The Mortgage was recorded on March 3, 2008 in the Dutchess County Clerk’s Office.

(Id.)

         “Contemporaneously with or subsequent to” Plaintiff’s mortgage, but prior to Plaintiff

defaulting on that mortgage, an investor “who wished to remain nameless invested in Plaintiff’s

Note, became creditor, and appointed . . . EMC as his servicer/custodian.” (Id. ¶ 21.) Fremont

“lodged Plaintiff’s Note in an irrevocable trust” (the “Intermediate Trust”) and “completed

transfer to Wells Fargo.” (Id. ¶ 22.) The Intermediate Trust “provided for transferring Plaintiff’s

Note” to a trust entitled the Carrington Mortgage Loan Trust, Series 2007-FRE1, Asset-Backed

Pass-Through Certificates (the “Pass-Through Trust”) in the event of Plaintiff’s default on her

Note, with Wells Fargo as Trustee. (Id.)

         Plaintiff failed to make payment on her mortgage due on September 1, 2009, and “failed

to make subsequent payments to bring the loan current.” (Id. ¶ 23.) On February 22, 2010, an

Assignment of Mortgage from Fremont to Wells Fargo was signed, and the assignment was

recorded on March 5, 2010 in Dutchess County. (Id. ¶ 24.) Upon transfer of the Note to Wells

Fargo, “the right to collect for Wells Fargo was transferred to Chase, and Chase began collecting

the debt for Wells Fargo.” (Id. ¶ 26.)

         On December 24, 2015, Defendant Virga contacted the Dutchess County clerk on behalf

of Wells Fargo, transmitted Plaintiff’s name, address, and “information regarding the . . . debt,”

and stated that Wells Fargo sought to recover money owing on Plaintiff’s mortgage. (Id. ¶ 48.)

On March 17, 2016, Defendant Ginsberg also contacted the Dutchess County clerk “on behalf of

Chase and transmitted Plaintiff’s name, address, and information regarding Plaintiff’s debt.” (Id.

¶ 49.)




                                                 3
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 4 of 32



       Plaintiff alleges that “Chase, in its capacity as servicer for Wells Fargo, regularly mailed

Plaintiff monthly statements,” and attaches the statements as an exhibit to the Amended

Complaint. (Id. ¶ 35; Am. Compl. Ex. B (“Chase Statements”).) The statements generally

indicate that Plaintiff’s Mortgage is “in default,” and that the “foreclosure process has started.”

(See, e.g., Chase Statements 4, 10, 14.) 1 On January 12, 2016, Plaintiff mailed Chase a

Consumer Notice of Dispute disputing the entire debt, “requiring Chase to cease and desist from

collection efforts,” and requesting “the name of the creditor to whom the debt is owed.” (Am.

Compl. ¶ 44.) On January 20, 2016, Chase sent Plaintiff a letter in response indicating that the

owner of Plaintiff’s mortgage is “Wells Fargo Bank NA as Trustee for CMLT 2007-FREI.” (See

Am. Compl. ¶ 45; Am. Compl. Ex. A (“Chase Letter”).)

       B. Procedural Background

       Plaintiff filed the Complaint on December 23, 2016, alleging that Defendants violated the

FDCPA, 15 U.S.C. §§ 1692c(b) and 1692e. (Compl. (Dkt. No. 2).) Plaintiff was granted in

forma pauperis status, (Dkt. No. 4), and the Court issued an Order of Service on March 30, 2017

to allow Plaintiff to effect service on Defendants, (Order of Service (Dkt. No. 6)). All

Defendants were served. (See Dkt. Nos. 13, 22, 23, 26, 28.) On May 9, 2017, the Attorney

Defendants filed a pre-motion letter indicating the grounds upon which they would move to

dismiss. (Dkt. No. 20.) The Bank Defendants also filed a pre-motion letter the next day. (Dkt.

No. 21.) Plaintiff filed letters opposing both pre-motion letters. (See Dkt. Nos. 24, 25.) On

August 11, 2017, the Bank Defendants filed their Motion To Dismiss and accompanying papers.

(Dkt. Nos. 34–36.) The same day, after fixing docketing errors, (see Dkt. Nos. 30–33), the




       1
       Because the Chase Statements are not consecutively paginated, the Court cites to the
ECF-generated page number at the upper right corner of each page.
                                                  4
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 5 of 32



Attorney Defendants filed their Motion To Dismiss and accompanying papers, (Dkt. Nos. 39, 40,

42). Plaintiff filed oppositions to both Motions on October 12, 2017. (Dkt. Nos. 45, 46.) The

Attorney Defendants filed a reply memorandum on November 3, 2017, (Dkt. No. 51), and the

Bank Defendants filed a reply memorandum on November 9, 2017, (Dkt. No. 53).

       On March 29, 2018, the Court issued an Opinion and Order on the Motions To Dismiss.

(See Op. & Order on Defs.’ Mot. (“Opinion”) (Dkt. No. 55).) The Court rejected Defendants’

arguments that the Rooker-Feldman Doctrine and collateral estoppel barred Plaintiff’s claims.

(See id. at 12–23.) The Court then granted the Bank Defendants’ Motion on the basis that

Plaintiff failed to sufficiently plead that Chase and Wells Fargo were debt collectors under the

FDCPA. (See id. at 23–33.) The Court denied the Attorney Defendants’ Motion without

prejudice; the Court noted that “on October 2, 2017, the Second Circuit heard oral argument in a

case that presents” the same arguments at issue in this case—i.e. that documents sent in

connection with a foreclosure action do not constitute debt collection under the FDCPA—and

gave the Attorney Defendants leave to renew the Motion “once the Second Circuit issues its

opinion.” (Id. at 34.)

       On April 30, 2018, Plaintiff filed the operative Amended Complaint. (See Am. Compl.)

On September 28, 2018, with leave of the Court, (Dkt. No. 74), the Bank Defendants filed a

Motion To Dismiss, (Bank Defs.’ Not. of Mot. (Dkt. No. 75); Bank Defs.’ Mem. of Law in Supp.

of Mot. To Dismiss (“Bank Defs.’ Mem.”) (Dkt. No. 77); Bank Defs.’ Decl. in Supp. of Mot. To

Dismiss (“Bank Defs.’ Decl.”) (Dkt. No. 76)), and the Attorney Defendants filed a Motion for

Judgment on the Pleadings, (Attorney Defs.’ Not. of Mot. (Dkt. No. 80); Attorney Defs.’ Mem.

of Law in Supp. of Mot. for Judgment on the Pleadings (“Att’y Defs.’ Mem.”) (Dkt. No. 83);

Attorney Defs.’ Decl. in Supp. of Mot. for Judgment on the Pleadings (“Att’y Defs.’ Decl.”)



                                                 5
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 6 of 32



(Dkt. No. 81)). Plaintiff filed oppositions to the Motions on November 30, 2018. (Pl.’s Mem. in

Opp’n to Bank Defs.’ Mot. (“Pl.’s Bank Mem.”) (Dkt. No 87); Pl.’s Mem. in Opp’n to Attorney

Defs.’ Mot. (“Pl.’s Att’y Mem.”) (Dkt. No. 86).) Defendants filed their respective replies on

January 4, 2019. (Bank Defs.’ Reply in Further Supp. of Mot. To Dismiss (“Bank Defs.’

Reply”) (Dkt. No. 91); Attorney Defs.’ Reply in Further Supp. of Mot. for Judgment on the

Pleadings (“Att’y Defs.’ Reply”) (Dkt. No. 93).) On March 29, 2019, Defendants filed a joint

letter bringing to the Court’s attention a Supreme Court opinion issued on March 20, 2019,

Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029 (2019), and asking the Court to consider

it in deciding their Motions. (Joint Letter from Defs.’ To Court (Mar. 29, 2019) (“Defs.’ Joint

Letter”) (Dkt. No. 98).) Plaintiff filed a response to the letter on April 5, 2019. (Letter from

Plaintiff to Court (Apr. 5, 2019) (“Pl.’s Letter”) (Dkt. No. 99).)

                                           II. Discussion

       A. Standard of Review

       The Bank Defendants move to dismiss Plaintiff’s Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6); the Attorney Defendants move for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c). The standards of review for a

motion to dismiss under Rule 12(b)(6) for failure to state a claim and Rule 12(c) for judgment on

the pleadings are the same. See Mantena v. Johnson, 809 F.3d 721, 727 (2d Cir. 2015).

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a Motion To Dismiss, “a plaintiff’s obligation to provide the grounds of

[her] entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil



                                                  6
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 7 of 32



Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint

suffice if it tenders naked assertions devoid of further factual enhancement.” Id. (alteration and

quotation marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim

has been stated adequately, it may be supported by showing any set of facts consistent with the

allegations in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a

claim to relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her]

claims across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see

also Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

        In considering Defendants’ Motions, the Court is required to “accept as true all of the

factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the Court

must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res.,

Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d

141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must “construe[]



                                                    7
         Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 8 of 32



[her complaint] liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted).

However, “the liberal treatment afforded to pro se litigants does not exempt a pro se party from

compliance with relevant rules of procedure and substantive law.” Bell v. Jendell, 980 F. Supp.

2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted).

         Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is pro se, the Court may consider “materials

outside the complaint to the extent that they are consistent with the allegations in the complaint,”

Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug. 2, 2013)

(quotation marks omitted), including, “documents that a pro se litigant attaches to [her]

opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6 (E.D.N.Y. Dec.

15, 2010) (italics omitted), and “documents that the plaintiff[] either possessed or knew about

and upon which [she] relied in bringing the suit,” Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir.

2000).

         Here, Plaintiff chose to omit several of the documents she attached to her original

Complaint from her Amended Complaint. Defendants urge the Court to consider several of

these documents in deciding their Motions. (See Bank Defs.’ Mem. 10–11; Att’y Defs.’ Mem.

10–11 n.1.) However, Plaintiff argues that the Court can only consider the Amended Complaint

and the documents she attached or relied on therein, asserting that “Plaintiff integrated only

enough facts and exhibits she ‘wishes the Court to consider’ to nudge her claim over the line



                                                   8
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 9 of 32



from conceivable to plausible.” (Pl.’s Bank Mem. 2.) Plaintiff states that the Amended

Complaint relies only on “the publicly recorded Assignment of Mortgage . . . , and . . . a 2013

Limited Power of Attorney from Wells Fargo granting servicing rights to Chase.” (Id. at 2; see

also id. at 4–6 (arguing that the Court cannot consider the modification agreement attached to the

original Complaint but omitted from the Amended Complaint, because “[t]he [Amended

Complaint] is the operative complaint and the original complaint has no legal effect,” and

because the document is “inconsistent with” the Amended Complaint).)

        Although courts in pro se cases are authorized to consider materials outside the complaint

under some circumstances, see Alsaifullah, 2013 WL 2972514, at *4 n.3 (noting that “although

courts generally may not look outside the pleadings when reviewing a Rule 12(b)(6) motion to

dismiss, the mandate to read the papers of pro se litigants generously makes it appropriate to

consider [a] plaintiff’s additional materials” (citation and quotation marks omitted)), here,

Plaintiff expressly argues that the Court may not consider her prior Complaint and documents

that she intentionally omitted from her Amended Complaint. Accordingly, the Court will

consider only the documents attached to or relied on in the Amended Complaint, and documents

of which the Court may take judicial notice, including “documents filed in other courts,” which

Plaintiff concedes the Court may properly consider “not for the truth of the matters asserted in

the other litigation, but rather to establish the fact of such litigation and related filings.” (Pl.’s

Bank Mem. 4–5.) See Newby v. GVC II, Inc., No. 17-CV-9742, 2018 WL 1989588, at *2

(S.D.N.Y. Apr. 25, 2018) (“A court may rely on matters of public record in deciding a motion to

dismiss under Rule 12(b)(6).” (citation and quotation marks omitted)); Houck v. US Bank NA,

No. 15-CV-10042, 2016 WL 5720783, at *4 (S.D.N.Y. Sept. 30, 2016) (“Courts are permitted to

take judicial notice of state court documents, even on a motion to dismiss.”), aff’d, 689 F. App’x



                                                    9
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 10 of 32



662, 664–65 (2d Cir. 2017). Therefore, in deciding Defendants’ Motions, the Court will rely

solely on the documents attached to the Amended Complaint, and on publicly filed documents

submitted by Defendants, including the Consent Order, pursuant to which Chase became the

successor servicer to loans formerly serviced by EMC as of April 1, 2011, (Bank Defs.’ Decl.

Ex. 8 (Consent Order, In re JPMorgan Chase & Co. and EMC Mortg. Corp., Dkt. No. 11-023

(U.S. Board of Governors of the Fed. Reserve Sys.) (“Consent Order”); see also Opinion 7 n.6

(taking judicial notice of the Consent Order)), and the documents filed in Plaintiff’s state court

foreclosure action (the “Foreclosure Action”), (Bank Defs.’ Decl. Ex. 2 (“Foreclosure Compl.”);

Bank Defs.’ Decl. Ex. 3 (“Foreclosure Answer”); Bank Defs.’ Decl. Ex. 4 (“Foreclosure Mot. for

Summ. J.”); Bank Defs.’ Decl. Ex. 5 (“Foreclosure Order”); Bank Defs.’ Decl. Ex. 6 (“Judgment

of Foreclosure”); Bank Defs.’ Decl. Ex. 7 (“Foreclosure Action Docket”)).

       B. Analysis

       Plaintiff alleges that Defendants violated the FDCPA, 15 U.S.C. § 1692c(b), by sending

or causing to be sent communications in connection with the collection of Plaintiff’s debt to the

Dutchess County clerk, and 15 U.S.C. §§ 1692e and 1692g, for failing to identify Plaintiff’s

current creditor in its attempts to collect the debt. (Am. Compl. ¶¶ 63–64.) Defendants seek

dismissal on the grounds that Plaintiff’s claims are barred by the Rooker-Feldman doctrine and

collateral estoppel, and, in the alternative, that the Complaint fails to state a claim under the

FDCPA. (See generally Bank Defs.’ Mem.; Att’y Defs.’ Mem.)




                                                  10
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 11 of 32



               1. Rooker-Feldman and Collateral Estoppel 2

       In connection with their Motions To Dismiss the original Complaint, Defendants argued

that Plaintiff’s FDCPA claims were barred by the Rooker-Feldman Doctrine and by collateral

estoppel, because Plaintiff effectively seeks to challenge the outcome of the Foreclosure Action.

(See Opinion 14, 20.) The Court rejected these arguments. Specifically, the Court held that

Plaintiff’s claims are not barred by Rooker-Feldman because she “is not complaining of an injury

caused by the Judgment of Foreclosure,” and because deciding Plaintiff’s claims in her favor

“would not invalidate the Judgment of Foreclosure or contradict the New York Supreme Court’s

conclusion.” (See id. at 14–20.) With respect to collateral estoppel, the Court held that Plaintiff

is not collaterally estopped from bringing her FDCPA claims because the question of whether

Wells Fargo was Plaintiff’s creditor under the FDCPA was not raised or decided in the

Foreclosure Action. (See id. at 20–23.)

       The Bank Defendants seek to renew these arguments based on “the additional attention

devoted to these allegations in the [Amended Complaint].” (Bank Defs.’ Mem. 12.) In doing so,

the Bank Defendants rely on the exact arguments the Court previously rejected—that in order to

find for Plaintiff, the Court would necessarily have to rule “in direct contradiction to the state

court’s judgment.” (Id. at 13.) The Amended Complaint, although it alleges slightly different

facts and omits others, brings the same two FDCPA claims based on the same legal theories as




       2
          The Court notes that this argument relating to the Court’s jurisdiction should have been
brought pursuant to Rule 12(b)(1), rather than Rule 12(b)(6). However, this posture does not
affect the Court’s analysis, because “[t]he only substantive difference” between a motion to
dismiss under Rule 12(b)(6) and Rule 12(b)(1) is that, under the latter motion, Plaintiff bears
“the burden of proof” of establishing jurisdiction. Fagan v. U.S. Dist. Court for S. Dist. of New
York, 644 F. Supp. 2d 441, 447 n.7 (S.D.N.Y. 2009) (citation and quotation marks omitted).
                                                 11
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 12 of 32



the original Complaint. The Court therefore declines to alter its prior determination that neither

the Rooker-Feldman Doctrine nor collateral estoppel bars Plaintiff’s claims.

               2. FDCPA

       “The purpose of the FDCPA is to ‘eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

2002) (quoting 15 U.S.C. § 1692e). “The FDCPA establishes certain rights for consumers whose

debts are placed in the hands of professional debt collectors for collection, and requires that such

debt collectors advise the consumers whose debts they seek to collect of specified rights.” Id.

(citation and quotation marks omitted). “Debt collectors that violate the FDCPA are strictly

liable, meaning that a consumer need not show intentional conduct by the debt collector to be

entitled to damages.” Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012) (citation and

quotation marks omitted). Moreover, “a single violation of the FDCPA is sufficient to impose

liability” on a debt collector under the statute. See Ellis v. Solomon & Solomon, P.C., 591 F.3d

130, 133 (2d Cir. 2010).

       “To state a claim under the FDCPA, a plaintiff must show (1) [s]he has been the object of

collection activity arising from consumer debt, (2) the defendant is a debt collector as defined by

the FDCPA, and (3) the defendant has engaged in an act or omission prohibited by the FDCPA.”

Nath v. Select Portfolio Servicing, Inc., No. 15-CV-8183, 2017 WL 782914, at *11 (S.D.N.Y.




                                                 12
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 13 of 32



Feb. 28, 2017) (citation and quotation marks omitted); see also Okyere v. Palisades Collection,

LLC, 961 F. Supp. 2d 508, 514 (S.D.N.Y. 2013) (same). 3

       Construed liberally, the Complaint alleges that (1) the Attorney Defendants violated 15

U.S.C. § 1692c(b) by sending communications in connection with the collection of the debt to

the Dutchess County clerk in furtherance of the Foreclosure Action, and (2) all Defendants

violated §§ 1692e and 1692g(a)(2) by failing to identify the creditor in their communications

with Plaintiff. (See generally Am. Compl.) The Bank Defendants argue that Plaintiff fails to

plead that Wells Fargo and Chase are “debt collectors” as defined by the FDCPA, and also fails

to plead that Chase engaged in “debt collection” activity as defined in the FDCPA. (See Bank

Defs.’ Mem. 8–19.) The Attorney Defendants argue that Plaintiff fails to plead that the Attorney

Defendants attempted to collect a debt without a creditor, and that any documents submitted in

connection with Plaintiff’s foreclosure action do not violate the FDCPA. (Att’y Defs.’ Mem. 3–

15.)

                        a. Bank Defendants

       As a threshold matter, “[t]he relevant provisions of the FDCPA apply only to the

activities of a ‘debt collector,’” Schuh v. Druckman & Sinel, L.L.P., 602 F. Supp. 2d 454, 462

(S.D.N.Y. 2009) (citation omitted), and generally, “creditors are not subject to the FDCPA,”

Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998). Under the FDCPA,

       [t]he term “debt collector” means any person who uses any instrumentality of
       interstate commerce or the mails in any business the principal purpose of which is
       the collection of any debts, or who regularly collects or attempts to collect, directly
       or indirectly, debts owed or due or asserted to be owed or due another.




       3
           No Party disputes that Plaintiff is a consumer owing a debt, which satisfies the first
element.
                                                  13
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 14 of 32



15 U.S.C. § 1692a(6); see also Goldstein v. Hutton, 374 F.3d 56, 61 (2d Cir. 2004) (“The FDCPA

establishes two alternative predicates for ‘debt collector’ status—engaging in such activity as the

‘principal purpose’ of the entity’s business and ‘regularly’ engaging in such activity.” (citation

omitted)). However, the term “debt collector” does not include:

       any person collecting or attempting to collect any debt owed or due or asserted to
       be owed or due another to the extent such activity (i) is incidental to a bona fide
       fiduciary obligation or a bona fide escrow arrangement; (ii) concerns a debt which
       was originated by such person; (iii) concerns a debt which was not in default at the
       time it was obtained by such person; or (iv) concerns a debt obtained by such person
       as a secured party in a commercial credit transaction involving the creditor.

15 U.S.C. § 1692a(6)(F). By contrast,

       The term “creditor” means any person who offers or extends credit creating a debt
       or to whom a debt is owed, but such term does not include any person to the extent
       that he receives an assignment or transfer of a debt in default solely for the purpose
       of facilitating collection of such debt for another.

Id. § 1692a(4). Put simply, a debt collector collects debt owed to another person, while a

creditor seeks to collect on a debt owed to it. This “distinction between creditors and external

debt collectors reflects Congress’s judgment that debt collectors were more likely than creditors

to engage in abusive practices: Whereas creditors seeking to recover their own debts are apt to

be restrained by their desire to maintain a good relationship with the consumer, a third-party debt

collector does not have the same inhibition.” Muniz v. Bank of Am., N.A., No. 11-CV-8296,

2012 WL 2878120, at *3 (S.D.N.Y. July 13, 2012). The same logic applies to loan servicers

acting as “agents of the creditor.” Franceschi v. Mautner-Glick Corp., 22 F. Supp. 2d 250, 254

(S.D.N.Y. 1998).

       The Bank Defendants argue that they are not “debt collectors,” and thus not subject to the

FDCPA. (Bank Defs.’ Mem. 8–19.) The Court will address this argument with respect to Wells

Fargo and Chase separately.



                                                14
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 15 of 32



                                i. Wells Fargo

        Plaintiff alleges that Wells Fargo is a debt collector within the meaning of the FDCPA

because it uses “post-default trusts” to “acquire legal title to defaulted Notes solely for the

purpose of facilitating collection of debt due, or asserted to be due, the investor, for the investor.”

(Am. Compl. ¶ 31.) The Bank Defendants argue that Wells Fargo is a “creditor,” rather than a

debt collector, because it is “attempting to collect its own debt.” (Bank Defs.’ Mem. 10.)

        Plaintiff argues that Wells Fargo “is collecting as trustee for one or more third-party

beneficial interest holders,” and that “[a] fiduciary relationship is traditionally and reasonably

inferred.” (Pl.’s Bank Mem. 8–9.) Plaintiff insists that because Wells Fargo “obtained the debt

and foreclosed ‘as trustee,’” it did not foreclose “for ‘its own account.’” (Id. at 11.) However, as

the Court explained in its prior Opinion, (Opinion 26), when Wells Fargo acts as trustee for the

mortgage loan trust, it acts on behalf of, or as, the trust itself, and therefore collects the debt on

its own behalf, see Wight v. BankAmerica Corp., 219 F.3d 79, 87 (2d Cir. 2000) (“[A] trustee

stands in the shoes of the corporation.”). That Wells Fargo is a “trustee” does not mean, as

Plaintiff contends, that it is collecting debt owed to another. (Contra Pl.’s Bank Mem. 8–9.)

Indeed, courts frequently find entities acting in the trustee capacity that Wells Fargo does here to

be creditors under the FDCPA. See, e.g., Munroe v. Specialized Loan Serv. LLC, No. 14-CV-

1883, 2016 WL 1248818, at *1, *5 (E.D.N.Y. Mar. 28, 2016) (finding that the Bank of New

York, as Trustee for the Certificate Holders of CWMBS, Inc., CIL Mortgage Pass-Through

Trust 2004-04 Mortgage Pass-Through Certificates Sires 2005-4, “is a ‘creditor’ not a ‘debt

collector’ under the FDCPA,” because it was collecting on behalf of itself (citation omitted));

Houck, 2016 WL 5720783, at *9 (holding that US Bank as Trustee for Citigroup Mortgage Loan

Trust 207-AR5 is not a debt collector under the FDCPA), aff’d, 689 F. App’x 662, 664–65 (2d



                                                   15
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 16 of 32



Cir. 2017) (“Because the [d]efendants are ‘creditors’ seeking to collect debts owed to them, the

district court appropriately concluded that . . . U.S. Bank [is] not [a] ‘debt collector[]’ within the

meaning of the statute.”). Plaintiff’s assertion that Wells Fargo is not collecting on Plaintiff’s

debt for its own account because it is acting as trustee is thus contradicted by the caselaw.

        Plaintiff also argues that Wells Fargo acquired the debt after Plaintiff defaulted solely for

purposes of collection, and therefore cannot be a creditor under the FDCPA. (Am. Compl. ¶ 31;

Pl.’s Bank Mem. 4, 7–8.) The Court previously held that the Modification Agreement submitted

with Plaintiff’s original Complaint demonstrated that Wells Fargo acquired the Note and

Mortgage on August 26, 2008, before Plaintiff defaulted. (See Opinion 27.) Plaintiff notably did

not attach the Modification Agreement to her Amended Complaint, and insists that the Court

cannot consider it because the Amended Complaint does not expressly rely on it. (Pl.’s Bank

Mem. 4–6.) However, even in cases involving pro se plaintiffs, “where allegations in an

amended pleading ‘directly contradict’ pleadings in the original complaint, courts have

disregarded the amended pleading.” Brooks v. 1st Precinct Police Dep’t, No. 11-CV-6070, 2014

WL 1875037, at *2 (E.D.N.Y. May 9, 2014) (citation omitted); see also Kilkenny v. Law Office

of Cushner & Garvey, L.L.P., No. 08-CV-588, 2012 WL 1638326, at *5 (S.D.N.Y. May 8, 2012)

(“There is authority supporting the notion that a court may disregard amended pleadings when

they directly contradict facts that have been alleged in prior pleadings.”); Palm Beach Strategic

Income, LP v. Salzman, No. 10-CV-261, 2011 WL 1655575, at *5 (E.D.N.Y. May 2, 2011)

(noting that “a district court has no obligation to accept as true an amended complaint’s

allegations, if they directly contradict the facts set forth in his original complaint” (citation,

alteration, and quotation marks omitted)), aff’d, 457 F. App’x 40 (2d Cir. 2012); Wallace v.

N.Y.C. Dep’t of Corr., No. 95-CV-4404, 1996 WL 586797, at *2 (E.D.N.Y. Oct. 9, 1996)



                                                   16
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 17 of 32



(dismissing pro se amended complaint based on “facts set forth in his original complaint” where

the plaintiff “blatantly change[d] his statement of the facts in order to respond to the defendants’

motion to dismiss”). This is particularly relevant where, as here, “Plaintiff relied on the facts

demonstrated by exhibits attached to [her] . . . Complaint, rather than merely allegations in the

Complaint, and the Court found that the facts reflected in those exhibits” defeated Plaintiff’s

claims. James v. Gage, No. 15-CV-106, 2019 WL 1429520, at *7 (S.D.N.Y. Mar. 29, 2019)

(finding that the plaintiff’s omission of exhibits included in prior versions of his complaint in

order to evade dismissal of his claims presented “the kind of rare occasion in which it is

appropriate to depart from the usual rule that an amended complaint supersedes all prior

complaints” (citation, alteration, and quotation marks omitted)); see also Torres v. Howell, No.

03-CV-2227, 2006 WL 1525942, at *2 (D. Conn. May 30, 2006) (considering on a motion to

dismiss “the . . . facts from [the plaintiff’s] amended complaint and the exhibits attached to both

his original and amended complaints” (citing Levy v. Southbrook Int’l Invs., Ltd., 263 F.3d 10, 13

n.3 (2d Cir. 2001))).

       Nevertheless, even without considering the Modification Agreement, Wells Fargo is not a

debt collector under the FDCPA merely because it allegedly acquired the debt after default.

“[E]ven where an entity acquires a defaulted debt, it is not a debt collector where it does not

engage in collection activities or seek to collect on its own behalf rather than ‘for another.’”

Munroe, 2016 WL 1248818, at *5 (collecting cases); see also Henson v. Santander Consumer

USA Inc., 137 S. Ct. 1718, 1724 (2017) (“[The] language [of § 1692a(6) does not] appear to

suggest that we should care how a debt owner came to be a debt owner—whether the owner

originated the debt or came by it only through a later purchase. All that matters is whether the

target of the lawsuit regularly seeks to collect debts for its own account or does so for



                                                 17
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 18 of 32



‘another.’”); George v. Nationstar Mortg., LLC, No. 16-CV-261, 2017 WL 3316065, at *9

(E.D.N.Y. Aug. 2, 2017) (holding the defendant who allegedly “received the debt by assignment

. . . three months after [the] [p]laintiff defaulted on the [m]ortgage” is “not a ‘debt collector’

under the FDCPA” because “it is . . . clear from the . . . underlying foreclosure proceeding that

[the defendant] sought to collect its own debt under the Mortgage, and not the debt of another”);

Estate of Izzo v. Vanguard Funding, LLC, No. 15-CV-7084, 2017 WL 1194464, at *13

(E.D.N.Y. Mar. 30, 2017) (explaining that “the caselaw makes clear that . . . a loan servicing

company who is assigned a defaulted mortgage but does not seek to collect the debt for an entity

other than itself . . . is [not] a debt collector subject to the FDCPA’s provisions”); Daniels v. US

Bank Nat’l Ass’n, No. 15-CV-5163, 2016 WL 5678563, at *4 (E.D.N.Y. Sept. 28, 2016) (“Even

where an entity acquired a defaulted debt, it is not a debt collector pursuant to the FDCPA where

it does not engage in collection activities ‘for another.’”); Izmirligil v. Bank of New York Mellon,

No. 11-CV-4491, 2013 WL 1345370, at *4 (E.D.N.Y. Apr. 2, 2013) (explaining that because

“plaintiff alleges that BNYM is a debt collector simply because BNYM took an assignment of

the alleged debt while the debt was allegedly in default,” but “does not sufficiently allege that

BNYM is a debt collector in the first place,” the exception to the definition of “debt collector”

under § 1692a(6)(F)(iii) for debts not in default “is irrelevant”). Although Plaintiff correctly

notes that the exception to the definition of “creditor” under § 1692a(4) includes a person who

“receives an assignment or transfer of a debt in default solely for the purpose of facilitating

collection of such debt,” it also expressly states that the person must be collecting such debt “for

another.” 15 U.S.C. § 1692a(4). Section 1692a(6) similarly limits the term “debt collector” to

only those who collect “debts owed or due or asserted to be owed or due another.” 15 U.S.C.

§ 1692a(6). To hold that anyone who attempts to collect on a debt acquired after default violates



                                                  18
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 19 of 32



the FDCPA, even if collecting the debt for his or her own account, would render the words “for

another” meaningless, a practice the Court is to avoid. See Beck v. Prupis, 529 U.S. 494, 506

(2000) (describing “the longstanding canon of statutory construction that terms in a statute

should not be construed so as to render any provision of that statute meaningless or

superfluous”). Thus, because Wells Fargo is a “person . . . to whom a debt is owed,” and did not

acquire the debt in default “solely for the purpose of facilitating collection of such debt for

another,” Wells Fargo was Plaintiff’s creditor under the FDCPA. 15 U.S.C. § 1692a(4)

(emphasis added).

       The Amended Complaint also alleges that Wells Fargo regularly collects debt;

specifically, Plaintiff alleges that Wells Fargo “receives and acquires tens of thousands of

consumer mortgage debts in default each calendar year since 2008,” and that it operates a “post-

default-trust business model” pursuant to which it creates “pass-through trusts” that acquire

defaulted loans and, “as trustee of these post-default pass-through trusts,” is involved in

collecting on the defaulted debt. (Am. Compl. ¶ 29.) Even if true, these allegations indicate that

Wells Fargo regularly seeks to collect debt on its own behalf, rather than debt owed to another,

and therefore do not make Wells Fargo a debt collector under the FDCPA. See Henson, 137 S.

Ct. at 1724 (“[W]hile the statute surely excludes from the debt collector definition certain

persons who acquire a debt before default, it doesn’t necessarily follow that the definition must

include anyone who regularly collects debts acquired after default. After all and again, under the

definition at issue before us you have to attempt to collect debts owed another before you can

ever qualify as a debt collector.”); Bank of New York Mellon Tr. Co. N.A. v. Henderson, 862 F.3d

29, 34 (D.C. Cir. 2017) (holding a bank was not a debt collector because “the Bank is [not]

seeking to collect [a debt] ‘due another,’” but is rather “the current holder of the Note and Deed



                                                 19
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 20 of 32



of Trust,” and noting the fact “[t]hat the debt was already in default when the Bank purchased it

did not make the Bank a debt collector”); George, 2017 WL 3316065, at *8 (“[E]ven where an

entity acquires a defaulted debt, it is not a debt collector where it does not engage in collection

activities or where it seeks to collect on its own behalf rather than ‘for another.’”). 4

            The Court therefore grants Wells Fargo’s Motion To Dismiss Plaintiff’s FDCPA claims

against it because it is not a debt collector. 5

                                ii. Chase

        Chase argues that it is not a debt collector, because it began servicing Plaintiff’s loan

before default. (Bank Defs.’ Mem. 15–16.) The Bank Defendants rely in part on the

Modification Agreement, (id. at 15), and, as already discussed, Plaintiff strenuously objects to

consideration of this document, (Pl.’s Bank Mem. 4–6). However, Plaintiff’s own Amended

Complaint alleges that EMC was appointed as servicer of the loan “prior to Plaintiff’s default,”




        4
          Plaintiff also invokes the “false name exception,” which provides that the term “debt
collector” includes “any creditor who, in the process of collecting his own debts, uses any name
other than his own which would indicate that a third person is collecting or attempting to collect
such debts.” 15 U.S.C. § 1692a(6). Plaintiff clarifies in her memorandum that she “did not
allege that Wells Fargo is the creditor that used a false name,” but rather that any argument that
Wells Fargo is both the trustee and beneficiary of the trust suggests “an impermissible merger,”
and that Wells Fargo is therefore “pretending to be a trustee.” (Pl.’s Bank Mem. 19.) However,
no Party has argued that the trust has no beneficiaries, so this argument is inapplicable. If indeed
Plaintiff “did not allege that Wells Fargo is the creditor that used a false name,” (id.), then she
has not alleged that Wells Fargo fits within the false name exception, see Vincent v. Money
Store, 736 F.3d 88, 98 (2d Cir. 2013) (explaining that the false name exception applies where
“(1) the creditor uses a name that falsely implies that a third party is involved in collecting its
debts; (2) the creditor pretends to be someone else; or (3) the creditor uses a pseudonym or
alias.” (citation omitted)).
        5
          To the extent that the Complaint alleges that Wells Fargo should be held vicariously
liable for Chase’s and the Attorney Defendants’ purported FDCPA violations, (Am. Compl.
¶ 58), this legal conclusion is inconsistent with governing caselaw, see, e.g., Munroe, 2016 WL
1248818, at *5 (“[A] creditor that is not itself a debt collector is not vicariously liable for the
actions of a debt collector it has engaged to collect its debts.” (quotation marks omitted)).
                                                   20
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 21 of 32



(Am. Compl. ¶ 21), and the Consent Order, of which the Court has already taken judicial notice,

(see Opinion 31), indicates that as of April 1, 2011, Chase became the successor servicer for

loans formerly serviced by EMC, acquiring all of EMC’s mortgage loan servicing rights, (see

Consent Order 2). In other words, Chase obtained Plaintiff’s loan as part of an acquisition of all

of EMC’s mortgage servicing rights and obligations, rather than through a specific assignment or

transfer of Plaintiff’s mortgage for the purposes of debt collection after default. As a result,

Chase “stand[s] in the place of [EMC] as Plaintiffs’ loan servicer,” and obtained Plaintiff’s loan,

based on Plaintiff’s own allegations and judicially-noticeable documents, before she defaulted on

it, and therefore is not a debt collector under the FDCPA. Pascal v. JPMorgan Chase Bank,

Nat’l Ass’n, No. 09-CV-10082, 2013 WL 878588, at *4 (S.D.N.Y. Mar. 11, 2013) (citation and

quotation marks omitted). Courts have found transfers similar to the one between EMC and

Chase here constitute “obtain[ing]” the loan for FDCPA purposes. See, e.g., Nichols v. BAC

Home Loans Servicing LP, No. 13-CV-224, 2013 WL 5723072, at *2, *6 (N.D.N.Y. Oct. 18,

2013) (finding, in case where one entity “transferred the loan and servicing responsibilities” to

the defendant, that the defendant stood in the shoes of the original loan servicing company);

Pascal, 2013 WL 878588, at *4 (finding that JPMorgan stood in the place of WaMu, the original

loan servicer, and acquired the loan before default where the documents established that

“JPMorgan acquired the right to service Plaintiffs’ loan upon its acquisition of WaMu’s assets,”

JPMorgan “assum[ed] all mortgage servicing rights and obligations of WaMu,” and “JPMorgan

would continue to operate WaMu as the servicer of [the] [p]laintiffs’ mortgage” (citations and

quotation marks omitted)).

       Because Chase obtained Plaintiff’s loan before she defaulted, Chase meets the exception

in § 1692a(6)(F)(iii), and Plaintiff has not plausibly pled that it is a debt collector under the



                                                  21
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 22 of 32



FDCPA. See Roth v. CitiMortgage Inc., 756 F.3d 178, 183 (2d Cir. 2014) (affirming dismissal

of FDCPA claim against mortgage servicer because the complaint did not establish that the

servicer “acquired [the plantiff’s] debt after it was in default and so fails to plausibly allege that

[the mortgage servicer] qualifies as a debt collector under FDCPA” (citing 15 U.S.C.

§ 1692a(6)(F)(iii))); see also Franceschi, 22 F. Supp. 2d at 253–54 (holding the

§ 1692a(6)(F)(iii) exception covers entities who serviced the loan prior to default). The Court

therefore grants Chase’s Motion To Dismiss the FDCPA claims against it. See Hoo-Chong v.

Citimortgage, Inc., No. 15-CV-4051, 2016 WL 868814, at *3 (E.D.N.Y. Mar. 7, 2016)

(“[M]ortgage servicers are not ‘debt collectors’ as defined by the FDCPA if they obtained the

particular mortgage at issue before the mortgagor defaulted.”); Pascal, 2013 WL 878588, at *4

(“Mortgage servicers are therefore not covered by the FDCPA if the debt at issue was acquired

before a customer default. That is, the FDCPA only covers servicers who obtain a mortgage that

is already in default.” (italics omitted)); Gabrielle v. Law Office of Martha Croog, No. 10-CV-

1798, 2012 WL 460264, at *4 (D. Conn. Feb. 9, 2012) (dismissing FDCPA claims against a loan

servicing and debt collection corporation because “the complaint [wa]s silent as to whether the

debt was in default when [the loan servicer] acquired it”), aff’d, 503 F. App’x 89 (2d Cir. 2012).

                        b. Attorney Defendants

        The Amended Complaint alleges that the Attorney Defendants violated 15 U.S.C.

§§ 1692c(b), 1692e, and 1692g(a)(2). (Am. Compl. ¶¶ 63–64.) However, there are only two

factual allegations with respect to Plaintiff’s debt included in the Amended Complaint against

the Attorney Defendants. Plaintiff alleges that “[o]n December 24, 2015, Virga . . . contacted the

Dutchess County clerk by mail on behalf of Chase and transmitted Plaintiff’s name, address, and

information regarding the same debt Chase [was] attempting to collect, stating that Wells Fargo



                                                  22
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 23 of 32



seeks to recover sums of money that are allegedly due and owing, and stating that the Plaintiff

owes Wells Fargo $430,431.62.” (Am. Compl. ¶ 48.) Similarly, Plaintiff alleges that “[o]n

March 17, 2016, Ginsberg also contacted the Dutchess County clerk by mail on behalf of Chase

and transmitted Plaintiff’s name, address, and information regarding Plaintiff’s debt, the same

debt Chase is attempting to collect, that there is due and owing to Wells Fargo the sum of

$430,431.62.” (Id. ¶ 49.) Notably, Plaintiff has removed all reference to the Foreclosure Action

relating to her debt from the Amended Complaint, and includes no detail about what form these

“transmissions” took or in connection with what proceeding. However, Plaintiff makes clear in

her Memorandum that she is referring to the Attorney Defendants’ communications with the

county clerk “to further the foreclosure action,” (Pl.’s Att’y Mem. 21), and the Court may take

judicial notice of the documents filed in the Foreclosure Action, not for the truth of the matters

asserted but for the existence of the Foreclosure Action and the fact that those filings were made.

Further, Plaintiff concedes that “[t]he Court can infer that the Defendants were in the process of

attempting to get a Judgment of Foreclosure and Sale.” (Pl.’s Att’y Mem. 16.) 6

       Previously, the Court denied the Attorney Defendants’ Motion To Dismiss without

prejudice to renew after the Second Circuit decided Cohen v. Rosicki, Rosicki & Associates, P.C.

(Opinion 33–34.) On July 23, 2018, the Second Circuit issued its opinion holding that “a

foreclosure action is an ‘attempt to collect a debt’ as defined by the FDCPA.” Cohen v. Rosicki,

Rosicki & Assocs., P.C., 897 F.3d 75, 82 (2d Cir. 2018) (citations omitted). Therefore, it is now

settled in this Circuit that judicial foreclosure proceedings are within the purview of the FDCPA.

However, this does not end the Court’s inquiry. Although Cohen held that conduct by attorneys



       6
         Indeed, this inference is necessary to establish that the Attorney Defendants
communicated with the Dutchess County clerk “in connection with the collection of [a] debt,” as
required to state a claim for violation of § 1692c(b).
                                                 23
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 24 of 32



representing creditors in foreclosure actions can violate the FDCPA, it did not hold that the mere

filing of documents in connection with a foreclosure action violates the FDCPA.

       In Cohen, the Second Circuit analyzed claims under § 1692e, which bars debt collectors

from engaging in “false, deceptive, or misleading” practices, and § 1692g, which requires a debt

collector to provide a consumer with “a detailed validation notice” identifying the creditor to

whom the debt is owed, so that he or she may confirm the debt is in fact owed before paying it.

See Cohen, 897 F.3d at 81. As noted, the Second Circuit held that filings in a foreclosure action

can constitute an attempt to collect a debt under the FDCPA. Nevertheless, it went on to affirm

dismissal of the plaintiff’s § 1692e claim because the alleged misidentification of the proper

creditor in the filing at issue was “not material,” and therefore not actionable under § 1692e. Id.

at 84–85. 7 It also affirmed dismissal of the plaintiff’s § 1692g claim on the basis that the

documents filed in connection with the foreclosure action against the plaintiff are not “initial

communications,” and therefore do not implicate § 1692g(d). Id. at 87–88.

       Here, the question is not simply whether conduct in connection with a foreclosure action

can violate the FDCPA, but specifically whether the disclosure of the mere existence of

Plaintiff’s debt in court filings in foreclosure proceedings violates § 1692c(b), and whether the

failure to disclose the beneficiaries of the trust that owned Plaintiff’s mortgage constitutes a

material misstatement or omission under § 1692e or an omission of required information from an

initial communication under § 1692g(a)(2).



       7
          The Second Circuit also noted, without deciding, that the defendants arguably made no
misstatement at all, in light of the differing definitions of the term “creditor” under New York
law and the FDCPA. Cohen, 897 F.3d at 85 (“[T]o determine whether the defendants’
identification of Green Tree as the creditor was false or misleading, we would need to resolve
th[e] tension between the different definitions of ‘creditor’ under the FDCPA and New York law.
We do not resolve this issue here because even if the defendants’ creditor statement was
inaccurate, it would not be material and [the plaintiff’s] § 1692e claim therefore fails.”).
                                                 24
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 25 of 32



                               i. 15 U.S.C. § 1692c(b)

       Section 1692c(b) provides:

       [W]ithout the prior consent of the consumer given directly to the debt collector, or
       the express permission of a court of competent jurisdiction, or as reasonably
       necessary to effectuate a postjudgment judicial remedy, a debt collector may not
       communicate, in connection with the collection of any debt, with any person other
       than the consumer, his attorney, a consumer reporting agency if otherwise permitted
       by law, the creditor, the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b). In Heintz v. Jenkins, 514 U.S. 291 (1995), the Supreme Court held that

the FDCPA can apply to lawyers who regularly collect consumer debts through litigation, but

noted that “it would be odd if the Act empowered a debt-owing consumer to stop the

‘communications’ inherent in an ordinary lawsuit and thereby cause an ordinary debt-collecting

lawsuit to grind to a halt.” Id. at 296. The Supreme Court went on to explain that “it is not

necessary to read § 1692c(c) in that way,” and that courts can plausibly read the exception under

§ 1692c(c)(2), which allows a debt collector or creditor to “notify the consumer” that it “may

invoke specified remedies which are ordinarily invoked,” 15 U.S.C. § 16c(c)(2), “to imply that

they authorize the actual invocation of the remedy that the collector ‘intends to invoke.’” Id.

“The language permits such a reading, for an ordinary court-related document does, in fact,

‘notify’ its recipient that the creditor may ‘invoke’ a judicial remedy. Moreover, the

interpretation is consistent with the statute’s apparent objective of preserving creditors’ judicial

remedies.” Id.

       Courts in this and other circuits, relying on Heintz, have similarly found that

communications made in the context of foreclosure proceedings that would otherwise violate

§ 1692c if made to a third party do not run afoul of the FDCPA. See, e.g., Marino v. Nadel, No.

17-CV-2116, 2018 WL 4634150, at *3 (D. Md. Sept. 27, 2018) (“The filing of an action to

foreclose is a necessary precedent to reaching a postjudgment judicial remedy, so

                                                  25
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 26 of 32



communications with a court that are necessary to maintain that foreclosure action do not violate

§ 1692c(b).”), aff’d, No. 18-2283, 2019 WL 1473931 (4th Cir. Apr. 3, 2019); Owoh v. Sena, No.

16-CV-4581, 2018 WL 1221164, at *5 (D.N.J. Mar. 8, 2018) (dismissing § 1692c(b) claim

where “the basis of [the] [p]laintiff’s claim is [the] [d]efendants’ filing of the lien with a county

clerk” because it was “necessary in order for [the] [d]efendants to perfect their lien”); Cohen v.

Wolpoff & Abramson, LLP, No. 08-CV-1084, 2008 WL 4513569, at *6 (D.N.J. Oct. 2, 2008)

(“There is no cause of action under [§ 1692c(b)] for an attorney’s communication with a forum

in pursuit of a legal remedy.”); Buffington v. Schuman & Schuman, P.C., No. 00-CV-1620, 2001

WL 34082273, at *3 (N.D.N.Y. Feb. 21, 2001) (holding communications with debtor did not

violate § 1692c because “the allegedly offending conduct . . . was sent to institute foreclosure

proceedings that were approved by the Bankruptcy Court,” and “there is no indication from the

record that defendants’ actions involved the type of abusive conduct that the FDCPA was

intended to prevent”); cf. Lautman v. 2800 Coyle St. Owners Corp., No. 14-CV-1868, 2014 WL

4843947, at *9–10 (E.D.N.Y. Sept. 26, 2014) (dismissing § 1692c(b) claims against attorneys

who represented creditor in state court proceeding because “[t]he complaint does not adduce any

facts whatsoever to connect these claims to the [attorney defendants],” but separately assessing

whether attorneys’ filings in state court violated § 1692e’s prohibition on misleading statements);

Hooks v. Forman Holt Eliades & Ravin LLC, No. 11-CV-2767, 2012 WL 3322637, at *6

(S.D.N.Y. Aug. 13, 2012) (“[W]here a Defendant is attempting to comply with state law

requirements in enforcing a specific remedy, a majority of courts have found that the FDCPA

does not stand in the way.”), rev’d on other grounds, 717 F.3d 282 (2d Cir. 2013).

       Plaintiff effectively asks the Court to hold that creditors may not pursue judicial

foreclosure through their attorneys without violating the FDCPA. But “Plaintiff has cited no



                                                  26
         Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 27 of 32



authority—nor is this Court aware of any—for the proposition that the sole act of filing a

lawsuit,” or documents necessary to prosecuting that lawsuit which necessarily identify the

nature of the underlying debt, “against a debtor is a third-party communication prohibited by the

statute,” absent some allegation of misrepresentation or other improper communication.

Heagerty v. Lueder, Larkin, & Hunter, LLC, No. 16-CV-99, 2016 WL 11580705, at *8 (N.D.

Ga. Oct. 21, 2016), adopted by 2016 WL 11580702 (N.D. Ga. Nov. 15, 2016). On the contrary,

the Second Circuit in Cohen clearly contemplated the continuing validity of creditors pursuing

foreclosure proceedings in holding that conduct in the context of those proceedings must comply

with the FDCPA:

         Indeed, every mortgage foreclosure, judicial or otherwise, is undertaken for the
         very purpose of obtaining payment on the underlying debt, either by persuasion
         (i.e., forcing a settlement) or compulsion (i.e., obtaining a judgment of foreclosure,
         selling the house at auction, and applying the proceedings from the sale to pay down
         the outstanding debt). Moreover, mortgage foreclosure is contemplated in another
         portion of the statute. See 15 U.S.C. § 1692i(a)(1).

Cohen, 897 F.3d at 83 (citation, italics, and quotation marks omitted). Therefore, the Court

dismisses Plaintiff’s claims against the Attorney Defendants under § 1692c(b), based on their

disclosure of Plaintiff’s debt to the state court in the context of pursuing foreclosure, for failure

to state a claim.

                                ii. 15 U.S.C. § 1692e

         Plaintiff also alleges that the Attorney Defendants violated § 1692e, which prohibits “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.” 15 U.S.C. § 1692e. Plaintiff alleges that her § 1692e claims constitute the “overarching

violation” in this case, and that all Defendants violated § 1692e by failing to “identify Plaintiff’s

current creditor.” (Am. Compl. ¶ 64.) Plaintiff’s § 1692e claim against the Attorney Defendants

fails.

                                                  27
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 28 of 32



       First, Plaintiff’s only factual allegations against the Attorney Defendants are that they

filed documents in connection with her foreclosure proceeding that disclosed her debt and stated

the debt was owed to Wells Fargo. (Id. ¶¶ 48–49.) Plaintiff’s insistence that “[t]here is no

creditor of Plaintiff to whom the debt is owed,” (id. ¶ 68), and that the identification of Wells

Fargo as the entity to whom the debt was owed was therefore misleading, was rejected by the

state court in the Foreclosure Action, and is thus barred by issue preclusion. (See Opinion 26

n.17; Judgment of Foreclosure.) The Attorney Defendants therefore made no misrepresentation

by indicating to the Dutchess County clerk that Plaintiff’s debt was owed to Wells Fargo, as

Plaintiff alleges. Additionally, as already discussed, Plaintiff’s allegation that the investors in the

Pass-Through Trust are her true creditors, (id. ¶ 64), is contradicted by caselaw holding that a

trustee can be a creditor within the meaning of the FCDPA. See, e.g., Munroe, 2016 WL

1248818, at *5 (holding Bank of New York “as Trustee for the Certificate Holders of CWMBS,

Inc., CIL Mortgage Pass-Through Trust 2005-04, Mortgage Pass-Through Certificates Series

2005-04” was a creditor where the plaintiff’s mortgage was “assigned . . . ‘in default’” to the

Bank as trustee). The plain language of § 1692a(6) defines “creditor” as, inter alia, any person

“to whom a debt is owed,” as long as they are not collecting on the debt on behalf of another;

because Plaintiff’s debt was indeed “owed” to Wells Fargo as the trustee, there was no

misrepresentation made by any Party who suggested as much.

       Second, even if the investors in the Pass-Through Trust were Plaintiff’s true creditors

under the FDCPA, the characterization of Wells Fargo, rather than the beneficiaries of the Trust,

as the entity to whom Plaintiff’s debt was owed is not a material misrepresentation. “[N]ot

every technically false representation by a debt collector amounts to a violation of the FDCPA,

and FDCPA protection does not extend to every bizarre or idiosyncratic interpretation of a



                                                  28
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 29 of 32



collection notice.” Cohen, 897 F.3d at 85 (citations and quotation marks omitted). In Cohen, the

Second Circuit held that § 1692e “incorporates a materiality requirement,” which requires that “a

false statement is only actionable under the FDCPA if it has the potential to affect the decision-

making process of the least sophisticated consumer.” Id. (citation, alteration, and quotation

marks omitted). There, the Court concluded that even if incorrect, the identification of the

mortgage servicer as the “creditor” was an immaterial misrepresentation “and therefore not

actionable under § 1692e,” because it would not “frustrate a consumer’s ability to intelligently

choose his or her response.” Id. at 86 (citation and quotation marks omitted).

       As in Cohen, any alleged omission here did not “misrepresent[] the nature or legal status

of [Plaintiff’s] debt” in any manner that “undermined [her] ability to respond to the debt

collection.” Id. Although Plaintiff alleges that Chase’s purported concealment of the investor’s

identity “affect[ed] Plaintiff’s decision making process,” and that she “could have disputed

entirely differently and much sooner,” (Am. Compl. ¶¶ 34, 68), she does not explain how, see

Martinez v. I.C. Sys., No. 17-CV-5693, 2019 WL 1508988, at *3 (E.D.N.Y. Mar. 31, 2019)

(dismissing claim under § 1692e where the plaintiff “fail[ed] to allege adequately how the

purported [false] statements impaired [the] [p]laintiff from paying the debt or challenging the

debt”); Kelsey v. Forster & Garbus, LLP, 353 F. Supp. 3d 223, 233 (W.D.N.Y. 2019)

(dismissing § 1692e claim because, even assuming the defendants made false statements in

connection with an underlying state court proceeding, the plaintiff “failed to allege or otherwise

contend that any such falsity could mislead the least sophisticated consumer as to the nature and

legal status of the underlying debt or could impede the consumer’s ability to respond to or

dispute collection” (citation, alteration, and quotation marks omitted)); see also Gabriele v. Am.

Home Mortg. Servicing, Inc., 503 F. App’x 89, 95 (2d Cir. 2012) (“Although statements made



                                                29
        Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 30 of 32



and actions taken in furtherance of a legal action are not, in and of themselves, exempt from

liability under the FDCPA, the false statements of which [the plaintiff] complains do not amount

to the kind of misleading and deceptive practices that fall within the ambit of the FDCPA, and

therefore fail to state a plausible claim.” (citation omitted)). 8

        Therefore, because Plaintiff has included no allegations that could implicate the Attorney

Defendants in a violation of § 1692e, this claim is dismissed.

                                iii. 15 U.S.C. §1692g(a)(2)

        Plaintiff also alleges that the Attorney Defendants’ failure to disclose Plaintiff’s creditor

within five days of its initial communications with Plaintiff violates § 1692g(a)(2). (See Am.

Compl. ¶¶ 13, 41.)

        Section 1692g(a)(2) states that “[w]ithin five days after the initial communication with a

consumer in connection with the collection of any debt, a debt collector shall . . . send the

consumer a written notice containing . . . the name of the creditor to whom the debt is owed.” 15




        8
          Further supporting this conclusion, the Second Circuit has held that plaintiffs lack
standing to challenge assignments of mortgages to trusts like the one at issue here because, inter
alia, they suffer no injury from not knowing the identities of the trust beneficiaries. See Rajamin
v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 79, 83 (2d Cir. 2014) (“While alleging that [the]
defendants received and collected money from [the] plaintiffs that [the] defendants ‘were not
entitled to receive and collect’ and seeking as restitution and as damages ‘all payments on the
mortgage loans in issue money [sic] collected and received by Deutsche Bank and [the]
[d]efendant [t]rusts and their servicers, agents, employees and representatives,’ the [c]omplaint
did not allege or imply that any plaintiff . . . made loan payments in excess of amounts due, made
loan payments to any entity other than defendants, or was subjected to duplicate billing or
duplicate foreclosure actions.” (citations and alterations omitted)); see also Beckford v. Bayview
Loan Servicing, LLC, No. 14-CV-249, 2017 WL 2588084, at *6 (D. Conn. June 14, 2017) (“Like
the plaintiffs in Rajamin and the cases following it, [the plaintiff’s] [a]mended [c]omplaint
alleges ‘highly implausible’ and ‘entirely hypothetical’ injuries, for instance that the ‘improper
transfer of his debt prevented him from exploring options with the true debt owner,’ which are
too speculative ‘to serve as a basis for Article III standing.’” (alterations omitted) (quoting
McCarty v. The Bank of N.Y. Mellon, 669 F. App’x 6, 7 (2d Cir. 2016))), aff’d, 729 F. App’x 127
(2d Cir. 2018).
                                                   30
       Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 31 of 32



U.S.C. § 1692g(a)(2); see also Cohen, 897 F.3d at 80 (noting that § 1692g(a) “requires debt

collectors to provide debtors with the name of the ‘creditor to whom the debt is owed’ within

five days of an ‘initial communication with a consumer in connection with the collection of any

debt’”).

       Plaintiff does not indicate what she considers the “initial communication” the Attorney

Defendants sent her. In fact, Plaintiff alleges no specific communications between herself and

the Attorney Defendants at all. At most, the Court can infer that the filing of the Foreclosure

Action was the first “communication” between the Attorney Defendants and Plaintiff. However,

the statute expressly states that “[a] communication in the form of a formal pleading in a civil

action shall not be treated as an initial communication for purposes of [§ 1692g(a)].” 15 U.S.C.

§ 1692g(d); see also Cohen, 897 F.3d at 87–88 & n.9 (holding that documents the attorney

defendants “were legally obligated to file . . . with the foreclosure complaint” were “covered by

§ 1962g(d)’s pleading exclusion,” and noting that “[a] foreclosure complaint falls squarely

within § 1692g(d)’s exclusion for ‘formal pleadings’” (citation omitted)); Izmirligil, 2013 WL

1345370, at *4 (“[N]either [a] foreclosure summons nor foreclosure complaint is an ‘initial

communication’ under the FDCPA, so as to trigger a debt collector’s obligations under 15 U.S.C.

§ 1692g.” (citation omitted)). Because Plaintiff fails to plead any communication between

herself and the Attorney Defendants other than the documents filed in connection with the

Foreclosure Action, this claim is dismissed.

                                          III. Conclusion

       In light of the foregoing analysis, the Court grants both the Bank Defendants’ Motion To

Dismiss and the Attorney Defendants’ Motion to Dismiss. Because this is the second

adjudication of Plaintiff’s claims on the merits, the dismissals are with prejudice. See Lastra v.



                                                31
         Case 7:16-cv-09945-KMK Document 100 Filed 06/27/19 Page 32 of 32



Barnes & Noble Bookstore, No. 11-CV-2173, 2012 WL 12876, at *9 (S.D.N.Y. Jan. 3, 2012)

(stating that even prose plaintiffs are not entitled to file an amended complaint if the complaint

"contains substantive problems such that an amended pleading would be futile"), aff'd, 523 F.

App'x 32 (2d Cir. 2013).

       The Clerk of Court is respectfully requested to terminate the pending Motions, (Dkt. Nos.

75, 80), to mail a copy of this Opinion to Plaintiff, and to close this case.

SO ORDERED.

DATED:         Jun~    ,2019
               White Plains, New York




                                                  32
